Title: From Thomas Jefferson to John Page, 17 May 1776
From: Jefferson, Thomas
To: Page, John


                    
                        Dear Page
                        Philadelphia May. 17. 1776.
                    
                    Having arrived here but lately I have little to communicate. I have been so long out of the political world that I am almost a new man in it. You will have heard before this reaches you of the naval engagement in the Delaware. There are letters in town it is said  from General Sullivan which inform that the lower town of Quebec is taken and a breach made in the wall of the upper; but I do not know myself that there are such letters; and if there be, whether Sullivan mentions his intelligence as authentic, as he could not then have reached Quebec himself. As to the articles of salt, blankets &c. every colony I beleive will be to shift for itself, as I see nothing but the measure of a foreign alliance which can promise a prospect of importing either, and for that measure several colonies, and some of them weighty, are not yet quite ripe. I hope ours is and that they will tell us so. But as to salt it is a shame we should say a word about it; the means of supplying the world with it is so much in our power, that nothing but the indolence of Southern constitutions could suffer themselves to be in danger of want. Mr. Innis tells me Gwatkin’s books are left with Molly Digges for sale. I should be much obliged to you if you could procure and send me here a catalogue of them; and in the mean time purchase two of them which I recollect he had and have long wished to get; Histoire des Celtes de Pelloutier. 2. vols. 12mo. and Observations on Gardening printed by Payne, London. 8vo. For their cost I will get you to apply to Colo. Nelson to whom I can refund it here. This office will perhaps remind you of a box of books you have of mine which I am in hopes some of the military or commissary’s waggons will furnish you with an opportunity of sending to Albemarle, to Richmond, or to Mr. Eppes’s in Charles City. Adieu.
                    
                        May. 19. 1776. For the melancholy reverse of the Quebec news received yesterday I must refer you to Nelson. For our disappointment in the office of director to the hospital, to Innis who will be with you soon, and will give yourself and Mc.lurgh a full account in what manner we were surprised out of it.
                    
                